Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN112601322A); hereinafter referred to as “Liu”.
Regarding Claim 1, Liu teaches ( see Figures 1-3) a method of driving a light emitting diode (LED) (LED), the method comprising: sampling a drain-to-source voltage of a power transistor (VDMOS) during a switching period of the driving the LED, the sampling creates a sampled drain-to-source voltage (VFB); creating an error signal based on a difference between the sampled drain-to-source voltage and a setpoint drain-to-source voltage (0.8V), and changing an on-time of a charge mode of an inductor based on the error signal (para 13).
Liu does not explicitly teach the setpoint drain-to-source voltage proportional to a setpoint average current through the LED. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method taught by Liu by setting the setpoint drain-to-source voltage proportional to a setpoint average current through the LED, since the setpoint voltage is a mere design choice and to efficiently control the LED current.
Regarding Claims 3-4, Liu teaches changing the on-time of the charge mode of the inductor (para 13). Liu is silent as to the time period of the inductor during the sampling of the drain-to-source voltage. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method taught by Liu by sampling as current through the inductor rises or falls, since it is known in the art to sample the drain-to-source voltage when the current is falling or rising through the inductor.
Regarding Claim 5, Liu teaches ( see Figures 1-3) the method of claim 1 wherein sampling the drain-to-source voltage further comprises sampling the drain-to-source voltage of a high-side transistor (VDMOS) coupled between an input voltage and the switch node.
Regarding Claim 6, Liu teaches ( see Figures 1-3) the method of claim 1 wherein sampling the drain-to-source voltage further comprises sampling the drain-to-source voltage of a high-side transistor (VDMOS) coupled between an input voltage and the switch node. Liu does not teach sampling the drain-to-source voltage of a low-side transistor. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method taught by Liu by sampling the drain-to-source voltage of the low-side transistor, since it is has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and because the drain-to-source voltage of the low-side transistor is nearly identical to the drain-to-source voltage of the high-side transistor.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the cited prior art of record does not teach or fairly suggest a method of driving a light emitting diode wherein, along with the other claimed steps, triggering the sampling of the drain-to-source voltage when the saw tooth waveform crosses the average value.
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a method of driving a light emitting diode wherein, along with the other claimed steps, driving a setpoint current through a sense transistor.
Regarding Claim 8, the cited prior art of record does not teach or fairly suggest a method of driving a light emitting diode wherein, along with the other claimed steps, changing the on-time of the charge mode further comprises changing a peak current setpoint at which the charge mode ends.
Regarding Claims 9-15, the cited prior art of record does not teach or fairly suggest a driver circuit for driving light emitting diode wherein, along with the other claimed features, a reference controller coupled to the input-voltage terminal and the average-current terminal, the reference controller configured to drive, on a setpoint output, as recited in claim 9.
Regarding Claims 16-20, the cited prior art of record does not teach or fairly suggest a lighting emitting diode module wherein, along with the other claimed features, a setpoint resistor defining a first lead coupled to a ground reference and a second lead, a resistance of the setpoint resistor is proportional a setpoint average current for the LED; a reference controller coupled to the input voltage the second lead of the setpoint resistor, the reference controller configured to drive, to a setpoint output, as recited in claim 16.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai et al. (CN113473671A) discloses a lighting system comprising a power transistor; a input-voltage terminal, a switch-node terminal, and a ground-reference terminal; and an average current controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844